655 So. 2d 50 (1994)
Marvin Bernard McMILLIAN
v.
STATE.
CR-92-1301.
Court of Criminal Appeals of Alabama.
September 9, 1994.
*51 Cindy Willard Powell, Mobile, for appellant.
James H. Evans, Atty. Gen., and Norbert Williams, Asst. Atty. Gen., for appellee.
TAYLOR, Judge.
The appellant, Marvin Bernard McMillian, was convicted of attempted murder, a violation of §§ 13A-6-2 and 13A-4-2, Code of Alabama 1975. He was sentenced as a habitual felon to life imprisonment. The appellant filed a motion for a new trial, which was denied by operation of law when the trial court did not rule on the motion within 60 days of pronouncement of sentence as provided in Rule 24.4, Ala.R.Crim.P. The appellant then filed a petition for post-conviction relief under Rule 32, Ala.R.Crim.P., attacking his conviction. The court held a hearing on the appellant's petition but did not make "specific findings of fact relating to each material issue of fact presented." Rule 32.9(d), Ala.R.Crim.P.
The state has requested that this cause be remanded to the Circuit Court for Mobile County so that that court can comply with Rule 32.9(d). See Chambers v. State, 627 So. 2d 1100 (Ala.Cr.App.1993); Williams v. State, 620 So. 2d 752 (Ala.Cr.App.1992); Powell v. State, 616 So. 2d 370 (Ala.Cr.App.1992). This cause is remanded to the Circuit Court for Mobile County for proceedings not inconsistent with this opinion. Due return should be filed in this court no later than 28 days from the date of this opinion.
REMANDED WITH DIRECTIONS.[*]
All the Judges concur.
NOTES
[*]  Note from the reporter of decisions: On February 10, 1995, on return to remand, the Court of Criminal Appeals affirmed, without opinion.